Citation Nr: 9931308	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-15 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, also 
claimed as high blood pressure.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  

The Board notes that the veteran's original claims file 
appears to have been lost, and the claims file now before the 
Board has been rebuilt from available evidence.  A Form DD 
214 is not of record, and the character of his service is not 
verified.


FINDING OF FACT

The veteran has not presented competent medical evidence of a 
nexus between his currently diagnosed hypertension and any 
inservice injury or disease.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for hypertension.  38 U.S.C.A. § 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303, 3.307, 3.3.09 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1999).  
Hypertension is among the chronic diseases for which the 
presumption is granted.  38 C.F.R. § 3.309(a) (1999).

The veteran has claimed service connection for both high 
blood pressure and hypertension.  In fact, according to 
Dorland's Illustrated Medical Dictionary, 799 (27th ed. 
1988), the terms are synonymous:  hypertension is 
"persistently high arterial blood pressure."  Id.  Thus, 
the Board will refer to the veteran's claim hereinafter as 
entitlement to service connection for hypertension.

The veteran argues that his currently manifested hypertension 
is the result of his active service.  To this end, he has 
presented competent evidence, in the form of private medical 
records, that he suffers from hypertension diagnosed in 
November 1984 as high blood pressure.  However, he has not 
presented competent medical evidence of a nexus between his 
currently diagnosed hypertension and injury or disease during 
his active service.

As mentioned above and further discussed below, the veteran's 
original claims file and his service medical records appear 
to be missing and the claims file now before the Board is 
reconstructed.  The RO has made numerous attempts both to 
locate the original claims file and to obtain the service 
medical records, to no avail.  Yet, the Board notes that the 
absence of the veteran's service medical records and original 
claims file is not prejudicial to the adjudication of the 
veteran's claim for service connection for hypertension in 
this instance.  This is so because finding either the missing 
service medical records or the original claims file would not 
solve the veteran's essential problem.  The veteran's 
essential problem is that he has not presented competent 
medical evidence of a nexus between his currently diagnosed 
hypertension and any injury or disease during his active 
service.

The claims file is bereft of any medical evidence linking the 
veteran's current hypertension to any inservice injury or 
disease.  Rather, the earliest medical evidence of a 
diagnosis of hypertension presented by the veteran is an 
entry in his private medical records dated in November 1984-
nearly 14 years following his discharge from active service 
and well beyond the one-year presumptive period.  At this 
time, the veteran reported a history of having been 
hospitalized in 1977 for high blood pressure.  At a VA 
examination in January 1998, the veteran reported having been 
hypertensive for 20 years.  Even assuming-in the absence of 
medical evidence documenting the 1977 hospitalization for 
high blood pressure or the 1978 diagnosis of same-without 
finding, that the veteran's history is accurate, this would 
still place the earliest medical evidence of any findings of 
hypertension at 1977-several years beyond the presumptive 
one-year period following his release from active military 
service in December 1970.

The veteran has stated that he was discharged with a 10 
percent disability.  At one point, he seems to claim that 
this disability was malaria.  Computer printouts in the 
record seem to indicate that the veteran has a service-
connected skin disability, currently rated noncompensable, 
and that service connection was denied for malaria.  He does 
not, however, ever state that this disability was 
hypertension or high blood pressure.  

The veteran has presented his own statements regarding the 
cause of his hypertension.  However, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding the nature 
and extent of his hypertension or its etiologic relationship 
to service.  Consequently, his statements and that of his 
witness are credible concerning his subjective complaints and 
his history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish a nexus between his hypertension 
and disease or injury during his active service, his claim 
for service connection for hypertension is not well grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza, supra.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation by letters in February and 
December 1997 and March 1998 informing the veteran that his 
folder had been lost and telling him the type of evidence he 
needed both to well-ground his claim and to reconstruct his 
file, and in its statement of the case, which informed the 
veteran of the reason his claim had been denied.  Also, by 
this decision, the Board informs the veteran of the type of 
evidence needed to make his claim well-grounded.  The Board 
also notes that, unlike Robinette, the veteran in this case 
has not put VA on notice of the existence of specific 
evidence which, if submitted, might make his claim well-
grounded.  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996).

The veteran's service medical records are missing, and his 
original claims file is lost and has had to be rebuilt.  The 
RO has made numerous attempts both to locate the veteran's 
service medical records and to locate his previous claims 
file, to no avail.  The National Personnel Records Center 
(NPRC) indicated in April 1998 that it did not have the 
veteran's service medical records and that any available 
records may have been forwarded to the local VA RO at the 
time of the veteran's discharge from service.  Moreover, the 
Board notes that the RO made numerous requests of the veteran 
to provide pertinent data, not only of any previous 
correspondence between him and the RO, but also of his 
inservice and postservice medical treatment for his claimed 
disability.  However, the veteran failed to provide the 
requested information.  In addition, the veteran requested a 
hearing before the hearing officer sitting at the RO.  One 
was scheduled in June 1998 and notice was provided to him by 
a letter dated in May 1998.  But the veteran failed to report 
for his scheduled hearing.  The U.S. Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims, 
hereinafter Court) has noted that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).


ORDER

The claim for entitlement to service connection for 
hypertension, claimed also as high blood pressure, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

